Case 2:20-cv-02675-PBT Document 13-12 Filed 02/05/21 Page 1 of 4




                      EXHIBIT L


 Court summary for Robert Mickens
                     Case 2:20-cv-02675-PBT Document 13-12 Filed 02/05/21 Page 2 of 4

                                                  First Judicial District of Pennsylvania
                                                             Court Summary


Mickens, Robert                                              DOB:                                      Sex: Male
                                                                                                       Eyes: Brown
Aliases:                                                                                               Hair: Gray or Partially Gray
Robert Mickens                                                                                         Race: Black

  Closed
      Philadelphia
       CP-51-CR-0503611-1973                           Proc Status: Completed                             DC No: 7306004143           OTN:
          Arrest Dt: 04/30/1973             Disp Date: 08/15/1973      Disp Judge: Wilson, Calvin T.
          Def Atty: Leidner, Milton S. - (PR)
          Seq No      Statute                                Grade    Description                                    Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          1           18 § 6106                                       FIREARMS WITHOUT LICENSE-IN                    Guilty
                                                                      AUTO
               08/15/1973         Probation                                               Min: 3 Year(s)


       CP-51-CR-0311001-1984                           Proc Status: Completed                             DC No: 8414004870           OTN:M1803406
          Arrest Dt: 02/28/1984         Disp Date: 10/10/1985          Disp Judge: Clarke, Eugene Jr.
          Def Atty: Moore, Thomas William - (CA)
          Seq No      Statute                                Grade    Description                                    Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          7           18 § 3121                                       RAPE                                           Guilty Plea
               10/10/1985         Confinement
          9           18 § 903                                        CRIMINAL CONSPIRACY                            Guilty Plea
               10/10/1985         Probation                                                      Min: 5 Year(s)


       CP-51-CR-0947661-1991                           Proc Status: Completed                             DC No: 9035014949           OTN:M4337325
          Arrest Dt: 03/10/1990           Disp Date: 05/16/1997        Disp Judge: Davis, Legrome D.
          Def Atty: Defender Association of Philadelphia - (PD)
          Seq No      Statute                                Grade    Description                                    Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          1           35 § 780-113 §§ A16                             KNOWING/INTENTIONALLY POSS                     Guilty Plea
                                                                      CONTROLLED SUBST
               05/16/1997         No Further Penalty
          2           35 § 780-113 §§ A30                             MFG/DEL/ OR POSS W/I MFG OR           Guilty Plea
                                                                      DEL CONTRL SUBS
               05/16/1997         Confinement                                              Max: 23 Month(s)
               05/16/1997         Probation                                                      Min: 4 Year(s)


       CP-51-CR-0308441-2002                           Proc Status: Completed                             DC No: 0109016040           OTN:N0795524
          Arrest Dt: 06/02/2001          Disp Date: 06/27/2002         Disp Judge: Temin, Carolyn Engel
          Def Atty: Henry, Todd Edward - (PR)
          Seq No      Statute                                Grade    Description                                    Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length


CPCMS 3541                                                                 1                                                  Printed: 11/18/2020 10:50 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
                     Case 2:20-cv-02675-PBT Document 13-12 Filed 02/05/21 Page 3 of 4

                                                  First Judicial District of Pennsylvania
                                                             Court Summary


Mickens, Robert (Continued)
  Closed (Continued)
      Philadelphia (Continued)
         Seq No     Statute                                  Grade    Description                                  Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          1           18 § 3921                                       THEFT BY UNLAWFUL TAKING OR          Guilty Plea
                                                                      DISPOSITION
               06/27/2002         Confinement                                             Min: 2 Year(s) Max: 4 Year(s)
          7           18 § 903                                        CRIMINAL CONSPIRACY                          Guilty Plea
               06/27/2002         Probation                                                      Min: 5 Year(s)


       MC-51-CR-0305821-1990                          Proc Status: Completed                             DC No: 9035014949          OTN:M4337325
          Arrest Dt: 03/10/1990           Disp Date: 09/20/1991        Disp Judge: Kirkland, Lydia Y.
          Def Atty: Defender Association of Philadelphia - (PD)
          Seq No      Statute                                Grade    Description                                  Disposition
          1           35 § 780-113 §§ A30                             MFG/DEL/ OR POSS W/I MFG OR                  Held for Court
                                                                      DEL CONTRL SUBS
          2           35 § 780-113 §§ A16                             KNOWING/INTENTIONALLY POSS                   Held for Court
                                                                      CONTROLLED SUBST

       MC-51-CR-0108481-2001                          Proc Status: Completed                             DC No: 0108000809          OTN:N0505606
          Arrest Dt: 01/06/2001          Disp Date: 08/15/2001         Disp Judge: Mekel, Edward G.
          Def Atty: Henry, Todd Edward - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          1           18 § 3921                                       THEFT BY UNLAWFUL TAKING OR                  Guilty
                                                                      DISPOSITION
               08/15/2001         Probation
          2           18 § 3925                                       THEFT BY RECEIVING STOLEN                    Guilty
                                                                      PROPERTY
               08/15/2001         Probation
          3           18 § 3929                                       RETAIL THEFT                                 Guilty
               08/15/2001         Probation


       MC-51-CR-0556761-2001                          Proc Status: Completed                             DC No: 0109016040          OTN:N0795524
          Arrest Dt: 06/02/2001          Disp Date: 03/08/2002         Disp Judge: Anderson, Linda F.
          Def Atty: Henry, Todd Edward - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
          1           18 § 3921                                       THEFT BY UNLAWFUL TAKING OR                  Held for Court
                                                                      DISPOSITION
          3           18 § 3927                                       THEFT FAIL MK REQ DISP OF                    Held for Court
                                                                      FUNDS RECEIVED
          4           18 § 4113                                       MISAP ENTRUST PROP & PROP                    Held for Court
                                                                      GOVT/FIN INST



CPCMS 3541                                                                 2                                                Printed: 11/18/2020 10:50 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
                     Case 2:20-cv-02675-PBT Document 13-12 Filed 02/05/21 Page 4 of 4

                                                 First Judicial District of Pennsylvania
                                                            Court Summary


Mickens, Robert (Continued)
  Closed (Continued)
      Philadelphia (Continued)
         Seq No     Statute                                  Grade    Description                                  Disposition
          5           18 § 3925                                       THEFT BY RECEIVING STOLEN                    Held for Court
                                                                      PROPERTY
          6           18 § 903                                        CRIMINAL CONSPIRACY                          Held for Court
          7           18 § 4906                                       FALSE REPORTS TO LAW                         Held for Court
                                                                      ENFORCEMT AUTH INCRIM

  Archived
       MC-51-CR-0127371-1973                            Comm. v. Mickens, Robert


       MC-51-CR-0222681-1984                            Comm. v. Mickens, Robert




CPCMS 3541                                                                 3                                              Printed: 11/18/2020 10:50 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
